UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 24, 2008 Industrial Enterprises of America, Inc. (Exact name of registrant as specified in its charter) Nevada 001-32881 13-3963499 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 711 Third Avenue, Suite 1505, New York, New York 10017 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (212) 490-3100 N/A (Former name or former address, if changed since last report) [Missing Graphic Reference] Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item3.01.Notice of Delisting or Failure to Satisfy a Continued Listing Rule or Standard; Transfer of Listing. On January24, 2008, Industrial Enterprises of America, Inc. (the “Company”) received notice from the Staff of The NASDAQ Stock Market (“NASDAQ”) stating that for 30 consecutive trading days, the bid price of the Company’s common stock has closed below the minimum $1.00 per share requirement for continued inclusion on The NASDAQ Capital Market under Marketplace Rule4310(c)(4).This notification has no effect on the listing of the Company’s common stock at this time. In accordance with NASDAQ Marketplace Rule4310(c)(8)(D), the Company has 180 calendar days to regain compliance.If at any time before July22, 2008, the bid price of the Company’s common stock closes at $1.00 per share or more for a minimum of 10 consecutive trading days, the Staff will notify the Company that it has achieved compliance with the minimum bid price rule. If the Company does not regain compliance with the minimum bid price rule by July22, 2008, The NASDAQ Stock Market will determine whether the Company meets the initial listing criteria for The NASDAQ Capital Market other than the minimum bid price requirement. If the Company meets such criteria, it will be afforded an additional 180 calendar days in order to regain compliance with the minimum bid price rule. A copy of the press release with respect to this matter is attached as Exhibit99.1 hereto and is incorporated herein by reference. Item 9.01. Financial Statements and Exhibits. (d) Exhibits. Exhibit No.
